Title: Abigail Adams to Thomas Boylston Adams, 26 September 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy Sepbr 26 1800
				
				I received Yours of Sep’br 18th. I have Melancholy intelligence to communicate to you respecting poor B Adams. last week of an Evening he had put a Horse into a Waggon for the purpose of conveying three quarters of Beaf to a Neighbours. the Horse was restiff, and he gave him a whip upon which he started, threw him down, and the wheel went over one Side of his face so as to break the jaw bone, and across the neck So as to deprive him of his senses; he was taken up in that state and tho immediate assistance was had, he remains delirious and very little hopes remain to his Friend’s that he will Survive the [sh]ock— his poor Father is inconsolable. all of us are greatly distrest he was a Most Worthy Young Man, and the support and comfort of his Father, a kind and affectionate Brother. I have every reason to fear that my next Letter must inform you of his Death— Mrs Foster lost her Baby last week, a little more than a year old, by the Dysentery I never knew Quincy so sickly as it has been for the summer past. more than 30 persons have been down with a slow Billious fever—some have lain six and seven weeks— it has not proved mortal in any instance. it originated in the Neighbourhood of Newcombs & Baxters Slaughter Houses, and has been generally confined there—
				Your Father will leave me for the federal city in the course of ten days. Brisler sits out on Wednesday next— he will call upon you as he passes— I inclose to You the money paid by you for the wine. present your Bill to mr shaw for further Charges when he passes—
				Decius has closed with a farewell to his Enemies and Friend’s— His last Number is a sausy insolent overbearing, dictatorial

usurpation upon the understanding of his readers— he is followd by a Massasoit, and by Junius Americanus—in a stile and Manner, which will make the little frog Swell to an ox—not with Vanity, but Ire.— as the Gazzett of the united states has published Decius, “and no Jealous Rival,” it would be but consistant to with his avowed impartiality to publish Junius— but your printers are all soulless, and nerveless, since the Death of poor Fenno—whose asshes Would not rest in Peace, did he know what a Varlet his Boy is— this Chap You recollect undertook to abuse the Marine society of Boston last winter—a society composed of many respectable Merchants as well as literary Characters, a society who had raised from their own purses a thousand Dollors for the benifit of Mr Fennos Family upon the Death of his Father— Mr Charles Sigourney, a kind and benificent Friend to the family, sent on to J W Fenno a list of the names of the Gentleman who had been the benefactors to the Family and the sums Subscribed by them, after he read the Wanton abuse of the Marine Society. Yet did not the insolent Boy Blush—or make the least acknowledgment. these are facts and May be depended upon. mr sigourney related them to your Father—
				I have not heard from N york Since I wrote you last—
				Remember me kindly to all inquiring Friends—
				William will send the papers
				your ever / affectionate
				
					A A—
				
			